Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 February 16, 2017

The Court of Appeals hereby passes the following order:

A17A1100. IN RE: ESTATE OF: STEPHANIE RUSSELL.

      On September 23, 2016, the probate court entered an order appointing a
guardian for Stephanie Russell. Melanie Yeaton filed a notice of appeal from this
ruling on November 17, 2016. We lack jurisdiction.
      To be timely, a notice of appeal must be filed within 30 days after the entry of
the order to be appealed. See OCGA § 5-6-38 (a). The proper and timely filing of a
notice of appeal is an absolute requirement to confer jurisdiction upon this Court. See
Couch v. United Paperworkers Intern. Union, 224 Ga. App. 721 (482 SE2d 704)
(1997). Here, Yeaton filed the notice of appeal 55 days after the trial court’s order.
We thus lack jurisdiction over this appeal, which is hereby DISMISSED.

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         02/16/2017
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.